Mr. Justice Waterman delivered the opinion of the Court. It is not necessary in garnishee proceedings that the indebtedness of the garnishee should be due at the time of the commencement of proceedings against him. Hanover Fire Ins. Co. v. Connor, 20 Ill. App. 297; Drake on Attachment, Sec. 551; Wade on Attachment, Sec. 449. It is sufficient that the debt be owing, without uncertainty or contingency at the time of the answer. Hanover Fire Ins. Co. v. Connor, supra. Although it were the case that the assured could not have maintained suit brought under the policy October 6, 1892, because the debt was not then due, yet the garnishee proceeding may be maintained, it not being necessary to such proceeding that the indebtedness to the debtor, whose property is attached, should be then due. It is sufficient that at the time of the answer the indebtedness is owing, without uncertainty or contingency. Appellant’s answer as first made, denied all indebtedness upon its part. The garnishing creditors might have taken issue upon this, and had a trial as to the truth thereof. Instead of this, they obtained leave to file additional interrogatories, with a rule on defendants to answer the same in ten days. To the granting of such leave and rulé, appellants took no exception. Appellants in obedience to the rule answered, substantially, that under policies by it issued to John Corbett, a loss had occurred, which had been adjusted at the sum of $1,133.28, and that it had no defense thereto, save the existence of the various suits and proceedings against it heretofore mentioned, and that in the said suit of Downing et al. v. Corbett, although it filed pleas of abatement and the existence of all the said suits, judgment was rendered against it for $1,133.28, which it was obliged to and did pay April 25, 1893. Afterward appellant obtained leave to, and filed an additional answer. Whatever may have been the right of appellant to insist that as to indebtedness created or made certain and unconditional only by the happening of things not existing when its first answer was filed, it could not be held and was not bound to answer; having seen fit to answer as aforesaid, rather than submit to a trial upon the truth of its first answer, it can not now be permitted to say that all the proceedings had subsequent to its first answer are erroneous and not binding upon it. The judgment in Hanover Fire Ins. Co. v. Connor, supra, was upon answers made in response to interrogatories submitted after the filing of an answer to the interrogatories first filed. The first proceeding against appellant to recover its indebtedness to Corbett was the bringing of the present suit, October 6, 1892. Hone of the proceedings under which, in the State of Wisconsin, judgment was rendered against appellant for such debt, were instituted until after the service of process upon appellant in the present suit. This was made to appear in the Circuit Court of Milwaukee County in the State of Wisconsin, yet that court rendered judgment against appellant. It is -a well settled rule that the tribunal first obtaining jurisdiction over a thing, has power to dispose of the rem, to the exclusion of courts whose seizure, or attempted seizure, is later in time. The question here presented is, did the Circuit Court of Cook County, by its attachment process directed to and served upon appellant, acquire jurisdiction over the debt owing by appellant to John Corbett, a resident of and then in the State of Wisconsin; the indebtedjness of appellant being for a loss upon property in the place of residence of said Corbett. There is great force in what is said in Railroad Co. v. Pennsylvania, 15 Wall. 300, 320, that debts are not in any sense property of the debtor, and that to call them so is a misuse of terms; they are property of the creditor, and of him only. For this reason, it has been held that debts have no situs: Blanchard v. Russell, 13 Mass. 1; Blake v. Williams, 6 Pickering 286, 314; Port v. Jackson, 17 Johnson 293, 245; debiium et contractus sunt nullius loci: Story on Conflict of Laws, 362, 399; debts follow the person of the creditor, not of the debtor: Thorne v. Watkins, 2 Ves. Sr. 35. Nevertheless, it must be borne in mind that the debtor . may be sued wherever he can be found, that is, wherever process can be served upon him. Nor is it necessary that the creditor should, in order to bring or maintain such suit, go personally within the jurisdiction of the court in which he sues for the purpose of demanding payment; he is there by his representative, who acts for him in instituting the suit, and the debtor can not object that the creditor neither resides nor has personally come within the jurisdiction he seeks the aid of. A debtor may be garnished in the jurisdiction where he resides if his indebtedness be to pay generally and not at some place without that jurisdiction, while he can not in respect of an indebtedness payable generally, be garnished in a jurisdiction in which he does not reside, although temporarily found there. Drake on Attachment, Secs. 473, 474 and 475; Wapleson Attachment, Sec. 391. As garnishment is in the nature of a proceeding in rem the distinction as to liability to such process between residents and non-residents is not entirely logical; it must, however, be borne in mind that garnishee proceedings have sprung out of the custom or privilege of London, under which it was necessary that the garnishee should reside in London. Drake on Attachment, Sec. 450; Tamm v. Williams, 2 Chitty, 438; Comyn’s Dig., Vol. 1, Attachment. Appellant obtained the right to do business in this State by, among other things, appointing an agent upon whom process against it might be served; it thus, for the purpose of doing business here and being sued here, became a resident of this State, and therefore liable to be here garnisheed in respect to debts owing by it payable at no particular place. Mineral Point R. R. Co. v. Barron, 83 Ill. 365; Hannibal R. R. Co. v. Crane, 102 Ill. 249; Wabash R. R. Co. v. Dougan, 142 Ill. 248; Roche v. R. I. Ins. Ass’n, 2 Ill. App. 360; Henderson v. Schaas, 33 Ill. App. 155; Glover v. Wells, 40 Ill. App. 350; Am. Central Ins. Co. v. Hettler, 46 Ill. App. 416; Waples on Garnishment (2d Ed.), p. 322; Harvey v. Great Northern R. R. Co., 50 Minn. 405 (17 L. R. A. 34); Wyeth H. & Mfg. Co. v. Lang, 27 Mo. 242; Connor v. Ins. Co., 23 Fed. Rep. 549. It is a hardship for appellant to have to pay this debt twice, but it is manifest that the Circuit Court of Milwaukee could not conclude the rights of the plaintiffs in this action, over whom it acquired no jurisdiction, by the rule by it entered in Wisconsin and served in Illinois. Granting that the situs of the indebtedness of appellant to Corbett, the rem, has always been in Wisconsin, and logically there is no answer to the position taken by that court and by the Supreme Court of that State in Renier v. Hurlbut, 81 Wis. 34. Debts have always been considered as having no fixed situs; most frequently, and as we think, most properly, it has been held, that they follow the person of the owner, the creditor. That the situs of a debt is where the debtor resides is held in Keating v. Am. Refrigerator Co., 32 Mo. App. 293. A debt, being an intangible thing, has no situs in the sense that lands, dry goods and groceries have. For the purpose of administration of taxation, etc., a situs for debts is assumed. So for the purpose of the attachment laws, a debt is assumed to be in the jurisdiction where the debtor resides, and where a suit is brought by the creditor, or for his use, against the debtor, upon such debt. The privilege of London was extraordinary, not a part of the common law ; so is the attachment statute; and so, it may be said, is the situs assumed for the debt under the practice in cases of garnishment. The rule in this State has long been, as before stated, that a resident of this State may be garnisheed in respect to debts payable, generally, to persons living outside of this State. The judgment of the Circuit Court must therefore be affirmed.